Citation Nr: 1715094	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  06-23 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for diabetes mellitus.

2.  Entitlement to a disability rating higher than 10 percent prior to October 22, 2015, and higher than 20 percent thereafter, for peripheral neuropathy of the right foot.

3.  Entitlement to a disability rating higher than 10 percent prior to October 22, 2015, and higher than 40 percent thereafter, for peripheral neuropathy of the left foot.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1970 to February 1976, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing is in the Veteran's file.

These claims were previously before the Board in April 2012 and February 2013, at which time they were remanded for additional development.  That development having been completed, these claims are once again before the Board.

During the time period in which the Veteran's claims were remanded, it is noted that his bilateral peripheral neuropathy was granted an increased evaluation to 40 percent for the left and 20 percent for the right, effective October 22, 2015, in a December 2015 rating decision.  As such, the caption on the title page with regard to these issues has been amended to reflect these findings.

Additionally, the claims for entitlement to service connection for posttraumatic stress disorder and entitlement to a temporary total evaluation were previously before the Board and remanded to the RO for additional development.  However, in a December 2015 rating decision, the RO granted entitlement to both conditions, thereby resolving those issues in full.  Therefore, these issues are no longer before the Board and shall not be further discussed.

It is noted that the Veterans Law Judge who originally held a hearing in this case is no longer employed by the Board.  As such, in April 2016, the Veteran and his representative were notified of this circumstance and provided an additional opportunity to provide a Board hearing with a new Veterans Law Judge.  In a signed May 2016 correspondence, the Veteran declined such opportunity for a new hearing.  Therefore, the Board shall proceed without a new hearing accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file reveals a hearing brief from the Veteran's representative in October 2016.  In the brief, the representative indicated that the Veteran's medical records do not appear to be complete with regard to his treatment for diabetes mellitus type II and related conditions.  The Veteran's treatment records only cover a period up to December 2012.  Additionally, the medical records that specifically discuss the Veteran's diabetes mellitus type II and related conditions only cover a period from May 2000 to September 2010.  It appears the Veteran receives his treatment for diabetes mellitus type II and related conditions primarily through the VA Medical Center.  Although, the Veteran was provided a recent VA examination in October 2015, it is indicated that outstanding treatment records may detail treatment for his disabilities not otherwise shown in such examination.

Additionally, the Veteran's representative has highlighted the results of an August 2008 VA examination which it has noted is not currently associated with the claims file.  A review of the claims file, to include any potentially mislabeled records still does not reveal any copy of the August 2008 VA examination that was in fact referenced by both the November 2008 rating decision and September 2009 statement of the case (SOC) in regard to the Veteran's diabetes mellitus type II and bilateral peripheral neuropathy.  The Board does note, however, that the claims file does appear to suggest that such examination did exist, as a July 2008 scheduling record shows where such examination was in fact ordered.  Furthermore, it is noted that the Veteran did receive a VA examination in August 2004, the results of which have been associated with the claims, and it was considered whether this examination may have been mislabeled as 2008 by the RO in is rating decision and SOC.  However, a review of such shows that the referenced 2008 VA examination was August 6 while the 2004 VA examination was August 23.  Therefore, it is presumed that these are in fact separate examinations.

Accordingly, the Veteran's outstanding VA medical records and the results of the August 2008 VA examination should be associated with the claims file.  The Veteran should also be provided an opportunity to submit additional treatment records in his possession as well or authorize the VA to obtain them on his behalf.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all current VA medical records as well as the results of the August 2008 VA examination.

2. Perform any additional development deemed necessary.  

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, re-adjudicate the claims.  If the claims remain denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




